United States Court of Federal Claims
                               No. 18-357 L
                             November 4, 2019
____________________________________
UTE INDIAN TRIBE OF THE UINTAH
AND OURAY INDIAN RESERVATION,                 Breach of Trust; Taking; Indian
                                              Tribal Claims; Indian Trust
           Plaintiff,                         Accounting Statute; Continuing
                                              Claims Doctrine; Settlement
v.                                            Agreements;       Statute    of
                                              Limitations; Indian Claims
UNITED STATES OF AMERICA,                     Commission Act; Recognized
                                              Title; Accounting Claims
           Defendant.
____________________________________

Jeffrey S. Rasmussen, Fredericks, Peebles & Morgan LLP, Louisville, CO, for plaintiff.

Brigman L. Harman, U.S. Department of Justice, Washington, DC, for defendant.


                                ORDER AND OPINION

Hodges, Senior Judge.

        Plaintiff Ute Indian Tribe of the Uintah and Ouray Indian Reservation filed this
complaint alleging that the United States: (1) breached its trust and fiduciary duties; (2)
violated several congressional acts; (3) took its property in violation of the Fifth
Amendment; and (4) failed to account for all land and for all revenue derived from land
and resources on its reservation. Defendant moved to dismiss the complaint for lack of
jurisdiction and failure to state a claim upon which relief can be granted. In the
alternative, it sought summary judgment on the legal issue of whether the Tribe waived
its claims in settlement agreements with the Government.

       Months after the parties had briefed the Government’s motion, the Tribe filed a
motion for leave to file a surreply, contending that the Government’s reply had raised
four new legal arguments. The Government opposed the Tribe’s motion. The Tribe does
    not oppose the court considering the allegedly new arguments, and it does not object to a
    surreply by the Government; it urges, however that we decide these issues on the merits.

           We grant the Tribe’s motion to file a surreply. The Government’s motion to
    dismiss is granted in part and denied in part, as the question of title to the Tribe’s
    reservation must be settled first to resolve all issues raised in the briefs.

                                        BACKGROUND

           The Ute Tribe is a federally recognized Indian tribe that comprises the Uintah, the
    Whiteriver, and the Uncompaghre bands of Ute people, occupying the Uintah and Ouray
    Indian Reservation in Utah. It alleges mismanagement, wrongful appropriation of
    revenue, and taking of the Tribe’s surplus property within the Uncompahgre Reservation.
    Plaintiff claims that the Government violated acts of Congress that created federal trust
    ownership of the lands on the Uncompahgre Reservation for the Tribe’s benefit.

             I    Historical Background

                 1. Allotment Period

           The relationship between the Ute people and the United States can be traced back
    to the early 1860s.1 According to plaintiff, the United States entered into a treaty in 1868
    that created the current Ute Tribe. Under the 1868 Treaty, the Tribe ceded portions of
    their aboriginal lands to the United States while reserving approximately 15.7 million
    acres. Compl. ¶ 13. That reservation was wholly within the boundaries of what would
    become the State of Colorado, and was reserved for the Bands’ “undisturbed use and
    occupation.” Id. (quoting Treaty with the Ute, Mar. 2, 1868, 15 Stat. 619, II Kapp 990).

           Pursuant to a congressional act in 1880, however, the Uncompahgre Band agreed
    to cede their 1868 reservation to the United States. Id. ¶¶ 15–17 (citing Act of June 15,
    1880, ch. 223, 21 Stat. 199, 200). The 1880 Act provided for “their settlement upon lands
    in severalty,” with provisions for “[a]llotments in severalty of said lands.” 21 Stat. at
    199–200. The Band would be relocated to agricultural lands in Colorado if a sufficient
    quantity of land were found. Otherwise, unoccupied agricultural lands in Utah would be
    provided.



1
    The Tribe states that in 1861 President Abraham Lincoln reserved around 2 million acres
    of land to which the Tribe held “aboriginal title” as an Indian reservation. It also states
    that the Uncompahgre Band entered into a treaty with the United States in 1863, whereby
    it reserved certain lands within Colorado, Utah, and New Mexico. Compl. ¶¶ 11–12.
                                                 2
       The commission tasked with carrying out the congressional act determined that the
lands near Colorado lacked sufficient agricultural land, so it identified land in Utah for
the purpose of relocation. Consistent with Congress’ 1880 Act, President Chester Arthur
issued an order in 1882 that set apart 1.9 million acres as a reservation for the
Uncompahgre Band in the area of northeastern Utah.

       The Tribe asserts that the Uncompahgre Band occupied and used the
Uncompaghre Reservation for more than a decade, and that the Government treated the
reservation like all other reservations. It asserts, however, that the Government continued
to press its now discredited policy of allotment on the Uncompaghre Reservation.

       The term “allotment” refers to Congress’ past practice of dividing or allotting
communal Indian lands into individual parcels for private ownership by tribal members.
See Solem v. Bartlett, 465 U.S. 463, 466–67 (1984). “Unallotted lands” are those
contained within the original 1882 Uncompahgre Reservation area that were not assigned
or associated with any particular Indian claimant. These lands were left open for non-
Indian settlement.

       The Tribe maintains that to overcome the “Uncompahgre Band’s resistance to
allotment, Congress passed two additional acts attempting to force allotment on the Tribe
and extending the deadline for allotment.” Compl. ¶ 27. Under the 1894 Act, Congress
authorized the allotment of the Uncompahgre Reservation.

       Following the approval of allotments by the Secretary of the Interior, un-allotted
lands on the reservation would be “restored to the public domain and made subject to
entry [under the homestead and mineral laws of the United States].” Act of Aug. 15,
1894, ch. 290, §§ 20–21, 28 Stat. 337. Due to the Tribe’s opposition, however, these
allotments were not applied.

       The Tribe contends that pressure to open the Uncompahgre Reservation to non-
Indian settlement continued, so Congress passed another act in 1897. Under the 1897 Act,
Congress authorized allotment of the reservation and provided that un-allotted lands, after
April 1898, would be “open for location and entry under all the land laws of the United
States.” Act of June 7, 1897, ch. 3, 30 Stat. 62, 87. The Tribe states that the commission
did not make allotments to the Tribe by the April 1898 deadline. Compl. ¶ 31. By
separate legislation, however, Congress confirmed eighty-three allotments to
Uncompaghre Band members, totaling approximately 12,500 acres in the Uncompahgre
Reservation. Compl. ¶ 32 (citing Act of Mar. 1, 1899, ch. 324, 30 Stat. 924, 940–41).

       The Tribe states that despite the allotment provisions of the 1880, 1894, and 1897
acts, which were intended to be read together, the United States did not pay the
Uncompahgre Band for the un-allotted surplus land of the Uncompaghre Reservation that
                                             3
were disposed of after the 1898 deadline, nor did it deposit the proceed from the land into
an account for the Tribe. Compl. ¶¶ 33–35 (stating that pursuant to the 1880 Act, the
remaining proceeds from the land sales “shall be deposited in the Treasury as now
provided by law for the benefit of the said Indians” (quoting 1880 Act, 21 Stat. at 204)).

            2. Post-Allotment Period

       Initially, little non-Indian activity occurred within the Uncompaghre Reservation.
However, by the late 1920s, operations by non-Indian settlers began to threaten the
Tribe’s growing livestock industry. To conserve the grazing range while Congress
devised a permanent solution, the Secretary of the Interior took steps in 1933 to withdraw
temporarily the vacant lands covered by the 1882 order from further disposition as a
grazing reserve.

       The Tribe emphasizes that the 1933 withdrawal was in aid of legislation to make
the withdrawal permanent, based upon the “United States’ continued recognition that the
land was still an Indian Reservation.” Compl. ¶¶ 37–38 (stating that the withdrawal order
expressly cited authority delegated in section 4 of the Act of Mar. 3, 1927, ch. 299, 44
Stat. 1347). Section 4 provided that “changes in the boundaries of reservations created by
Executive order . . . for the use and occupation of Indians shall not be made except by
Act of Congress: Provided, That this shall not apply to temporary withdrawals by the
Secretary of the Interior . . . .” Act of Mar. 3, 1927, ch. 299, § 4, 44 Stat. 1347.

       The 1927 Act, entitled “An Act To authorize oil and gas mining leases upon
unallotted lands within Executive Order Indian reservations,” provided that

              the proceeds from rentals, royalties, or bonuses of oil and gas
              lenses upon lands within Executive order Indian reservations
              or withdrawals shall be deposited in the Treasury of the
              United States to the credit of the tribe of Indians for whose
              benefit the reservation or withdrawal was created or who are
              using and occupying the land, and shall draw interest at the
              rate of 4 per annum per annum and be available for
              appropriation by Congress for expenses in connection with
              the supervision of the development and operation of the oil
              and gas industry and for the use and benefit of such Indians:

Act of Mar. 3, 1927, ch. 299, § 2, 44 Stat. 1347.

      Pursuant to an agreement between agencies in the Department of Interior, the
Uncompaghre Reservation lands were placed under the joint management regime of two
agencies in 1935. Compl. ¶ 42 (citing Letter from John Collier, Comm’r of Indian
                                             4
    Affairs, and John Deeds, Division of Grazing Control, to the Sec’y of the Interior (July
    19, 1935) (“1935 Agreement”)).

            The 1935 Agreement placed the Uncompahgre grazing reserve under the
    administration of the Taylor Grazing Act “for the next year and a half or until Congress
    passed a bill creating a ‘new’ Uncompahgre Reservation and subject to provisions
    recognizing the Uncompahgre Band’s ongoing beneficial interest in the withdrawn
    lands.” Compl. ¶ 43. The agreement provided that non-Indians were required to pay
    grazing fees and that they would receive only “temporary grazing licenses which do not
    create in the licensees vested rights of any kind in and to these lands” and that “the right,
    title and interest of the Indians in and to the [so-called] ceded Uncompahgre lands shall in
    no way be jeopardized.” Compl. ¶ 44 (quoting 1935 Agreement at 2).

            Congress passed an act in 1948 to extend the boundaries of the Uintah and Ouray
    Reservation. Act of Mar. 11, 1948, ch. 108, 62 Stat. 72. The Tribe contends that it added
    270,820 acres within the boundary of the Uncompahgre Reservation and restored them to
    trust status. The act also directed the Secretary of the Interior to revoke the 1933 grazing
    withdrawal order. The Bureau of Land Management (BLM) took over management of the
    remaining lands of the Uncompahgre Reservation, which the Government refers to as the
    Public Domain Lands. Mot. Dismiss at 5.2 The Tribe states that BLM “has managed these
    lands since 1948, leasing the[m] for grazing and oil and gas purposes.” Compl. ¶ 55.

           The Tribe contends that the Uncompaghre Reservation is Indian Country and that
    the Tenth Circuit Court of Appeals has repeatedly affirmed that neither the 1897 Act nor
    subsequent acts have disestablished or diminished the reservation. Ute Indian Tribe v.
    State of Utah, 773 F.2d 1087, 1099, 1092 (10th Cir. 1985) (en banc) (“Ute III”) (finding
    that the 1897 Act “merely opened lands to public entry and failed to extinguish the
    Reservation”). The Tribe states that it has never received any payments from the United
    States for the BLM’s leasing and utilization of these lands from 1933 to the present.3




2
    The Government states that its use of the term “Public Domain Lands” is consistent with
    the Deputy Secretary of the Interior’s classification of those lands in his 2018 letter
    denying the Tribe’s request for restoration of an area of public domain lands that was
    withheld from sale pursuant to the 1882 executive order. Mot. Dismiss at 5 n.5 (adding
    that “Public Domain Lands” are currently administered for multiple-use and sustained
    yield by the BLM).
3
    For instance, the Tribe states that in December 2017, the BLM conducted an oil and gas
    lease sale for land within the Uncompahgre Reservation. Compl. ¶ 55.
                                                 5
        II   Relevant Procedural Background

       The legal basis for the Government’s motion to dismiss, including various
settlement agreements and court documents, are summarized below:

        Defendant states that in 1934 and 1938 the Tribe petitioned the Department of
Interior seeking restoration of the Public Domain Lands to tribal ownership in accordance
with section 3 of the Indian Reorganization Act of 1934, 48 Stat. 984. Mot. Dismiss at 6–
7 (stating that petitions were denied on the grounds that the Public Domain Lands were
“not recognized as being of the class intended for restoration to tribal ownership under
section 3 of the [Indian Reorganization Act]”) (quoting Mot. Dismiss Ex. 2 at 1)).

        The Tribe filed a petition with the Indian Claims Commission in 1951, related
specifically to the 1882 Uncompaghre Reservation area, with allegations similar to those
in this complaint. Id. at 7 (citing Ute Indian Tribe of the Uintah and Ouray Reservation v.
United States, No. 349 (I.C.C. Aug. 11, 1951) (hereinafter “1951 Petition”)). The
Government explains inter alia that:

             The 1951 Petition included allegations that the United States
             (1) owed the Tribe ‘a high degree of fiduciary obligation,’ (2)
             violated the 1880 Act by disposing of ‘[a]t least, to wit,
             400,000 acres of the Uncompahgre Reservation area . . .
             under the public land laws, for school purposes, and for
             public reservations . . . . without just compensation,’ and (3)
             failed to ‘maintain[] the Uncompahgre Reservation in Utah as
             a reservation for said Uncompahgre Utes.’ [1951 Petition] ¶¶
             5, 10–12. According to the Tribe’s 1951 Petition, as a result
             of the alleged breach of ‘its fiduciary obligations,’ the
             Uncompahgre Band was ‘rendered homeless’ and ‘lost the
             income and produce of the said lands.’ [1951 Petition] ¶¶ 11,
             13. As compensation, the Tribe sought, among other things,
             ‘the value of the [1,900,000 acres set aside under the 1882
             Order], taken from th[e Tribe] by the [1897 Act] . . . ,
             together with the value of the use or income of the said
             lands.’ [1951 Petition] at 8 (prayer for relief).

Mot. Dismiss at 7–8 (paraphrasing and quoting 1951 Petition). The Tribe settled these
claims by means of a settlement agreement with the United States in 1965. According to
this settlement agreement, the Tribe agreed that, “the entry of a final order . . . shall
finally dispose of all claims or demands which the petitioner has asserted or could have
asserted against the defendant . . . and petitioner shall be barred from asserting all such


                                             6
    claims or demands in any further action. Id. at 8 (quoting Ute Indian Tribe of the Uintah
    and Ouray Reservation v. United States, No. 349 (I.C.C. Feb. 18, 1965), ¶ 4 (2)).4

           The Government states, moreover, that in 1986, it filed two amicus briefs in Ute
    III, where in arguing against certiorari review, it stated that the public lands within the
    original Uncompahgre Reservation were not held for the benefit of the Tribe and that the
    Tribe had no claim to receive any revenue from the leasing of these lands. Mot. Dismiss
    at 7–8 (citing Br. & Suppl. Mem. for the United States as Amicus Curiae, Utah v. Ute
    Indian Tribe, 479 U.S. 994 (1986) (No. 85-1821)).

           The Government also points out that the Tribe filed a claim before this court in
    2006, seeking monetary damages related to the alleged mismanagement of trust funds
    and non-monetary assets. It states that the “complaint in that case was not limited to the
    Public Domain Lands specifically, but instead generally alleged mismanagement and
    failure to account for all of the Tribe’s trust assets and funds.” Mot. Dismiss at 9.5 Ute
    Indian Tribe of the Uintah and Ouray Reservation v. United States, No. 06-866 L (Fed.
    Cl.) (Dec. 19, 2006). The lawsuit was resolved when the parties reached a settlement in
    2012. The 2012 Settlement Agreement provided for payments to the Tribe in the amount
    of $125 million, and the Tribe

                  waive[d], release[d], and covenant[ed] not to sue in any
                  administrative or judicial forum on any and all claims, causes
                  of action, obligations, and/or liabilities of any kind or nature
                  whatsoever, known or unknown, regardless of legal theory,
                  for any damages or any equitable or specific relief, that are
                  based on harms or violations occurring before the date of the
                  execution of this Settlement Agreement by both Parties and
                  that relate to the United States’ management or accounting of
                  [the Tribe]’s trust funds or [the Tribe]’s non-monetary trust
                  assets or resources.

    Mot. Dismiss at 10 (quoting Ex. 9 (2012 Settlement Agreement), ¶¶ 2, 4). The 2012
    Settlement Agreement states that the claims being settled, include, but are not limited to
    the United States’ alleged: (a) obligation to provide a historical accounting of the Tribe’s
    trust funds and non-monetary trust assets or resources; (b) mismanagement of the Tribe’s


4
    See Final Judgment, Ute Indian Tribe of the Uintah and Ouray Reservation v. United
    States, No. 349 (I.C.C. Feb. 18, 1965).
5
    The Government contends that if “the Public Domain Lands are or were held in trust, as
    the Tribe claims in its complaint filed in this action, its 2006 complaint would have
    encompassed those lands.” Mot. Dismiss at 9 n. 9.
                                               7
non-monetary trust assets or resources; (c) mismanagement of the Tribe’s trust funds; and
(d) failure to perform certain trust duties. 2012 Settlement Agreement at 2–5.

        According to the 2012 Settlement Agreement, defendant states that the Tribe
accepted as accurate the “balances of all of [the Tribe]’s trust fund accounts, as those
balances are stated in the most recent periodic Statements of Performance issued by the
Office of Special Trustee for American Indians . . . and dated January 31, 2012.” Id. ¶¶
7–8. Moreover, before filing suit on claims related to the Government’s management of
its trust assets, the Tribe would first submit those claims in writing to the Department of
the Interior and give that agency an opportunity to address the claims.

        The Tribe filed three requests to the Secretary of the Interior in 2017, seeking
restoration of the Public Domain Lands to tribal ownership pursuant to section 3 of the
Indian Reorganization Act. All three requests were denied on March 2, 2018. The Tribe
filed this complaint on March 7, 2018. The next day, it filed an action in the District
Court for the District of Columbia challenging the Department of the Interior’s decision
not to restore the Public Domain Lands and seeking a declaratory judgment that the
Public Domain Lands should be held in trust for the Tribe’s benefit. Mot. Dismiss at 12.

       The Tribe claims that the court has subject matter jurisdiction under 28 U.S.C. §
1491(a)(1) and 28 U.S.C. § 1505. In addition, this action allegedly arises according to:
(1) the Treaty of October 7, 1863, 13 Stat. 673; (2) The Treaty of March 2, 1868, 15 Stat.
619; (3) Act of April 29, 1874, 18 Stat. 36; (4) Act of June 15, 1880, 21 Stat. 199; (5)
Exec. Order of Jan. 5, 1882, I Kapp. 901 (2d ed. 1904); (6) Act of Mar. 3, 1887, 24 Stat.
548; (7) Act of Aug. 14, 1894, 28 Stat. 286, 337-338; (8) Act of June 7, 1897, 30 Stat. 62,
87; (9) Indian Reorganization Act of 1934, Pub. L. 73-383, 48 Stat. 984; (10) 10 Fed.
Reg. 12,409 (1945); and (11) Hill Creek Extension Act, 62 Stat. 72 (Mar. 11, 1948).

        The Tribe seeks $500 million in monetary damages against the Government. In
Count 1, the Tribe contends that the Government repeatedly breached its trust and
fiduciary obligations to the Tribe by: failing to deposit proceeds from the sale of the
surplus lands that were opened for ‘cash entry’ following allotment pursuant to the 1880,
1894 and 1897 Acts in a tribal trust account; failure to deposit compensation for any land
exchanged, or sold within the boundaries of the Uncompahgre Reservation in a tribal
trust account; and failing to deposit proceeds from grazing and mineral leases or mineral
royalties into a tribal trust account.” Compl. ¶ 70. Further, it contends, “[a]dditionally or
in the alternative, under the 1927 Act and 1933 withdrawal, all money received by the
United States from sale or leasing of land or natural resources from the land on the
Uncompahgre Reservation were to be deposited in trust for the Ute Tribe.” Id. ¶ 68. The
Tribe maintains that these continuous acts and omissions were inherently unknowable
and never apparent from any decree or treaty. Id. ¶¶ 72–76.


                                              8
          In Count 2, the Tribe repeats similar allegations as Count 1. However, Count 2 is
    framed as a violation of the 1880, 1894, 1897, 1927 acts and the 1933 withdrawal order.

            In Count 3, the Tribe maintains that Congress has not approved the taking of its
    land, natural resources, and/or proceeds from those lands and resources. It seeks
    monetary damages for a taking of its property without compensation. In Counts 4 and 5,
    plaintiff contends that it is entitled to “a proper and complete accounting, reconciliation,
    and certification of the land sales, transfers, or exchanges following the opening of the
    Uncompahgre Reservation pursuant to the 1880, 1894 and 1897 Acts to aid the Court and
    the Tribe in a final determination of the damages . . . . In addition, the Defendant should
    be ordered to preserve all records relating to the opening of the Uncompahgre
    Reservation pursuant to the 1880, 1894 and 1897 Acts.” Id. ¶ 88.

             Defendant moved to dismiss the Tribe’s complaint for lack of jurisdiction and
    failure to state a claim. In the alternative, it sought summary judgment on the ground that
    the Tribe has waived and released its claims in the relevant settlement agreements.6

                                     LEGAL STANDARDS

            In deciding a Rule 12(b)(1) motion to dismiss for lack of subject matter
    jurisdiction, the court must accept as true the undisputed factual allegations in the
    complaint and must construe reasonable inferences in favor of the plaintiff. Trusted
    Integration, Inc. v. United States, 659 F.3d 1159, 1163 (Fed. Cir. 2011). The plaintiff
    bears the burden of establishing subject matter jurisdiction by a preponderance of the
    evidence. Id. The court may look to evidence outside of the pleadings and inquire into
    jurisdictional facts to determine the existence of subject matter jurisdiction. Reynolds v.

6
    The Tribe also sought leave to file a surreply. A party “may not raise new arguments in a
    reply brief.” Clinicomp Int'l, Inc. v. United States, 135 Fed. Cl. 477, 482 (2017). The
    “standard for granting a leave to file a surreply is whether the party making the motion
    would be unable to contest matters presented to the court for the first time in the opposing
    party's reply.” Lewis v. Rumsfeld, 154 F. Supp. 2d 56, 61 (D.D.C. 2001) (denying the
    petitioner’s motion to file a surreply because it did not involve a new matter but rather an
    alleged mischaracterization). The decision to grant or deny leave to file a surreply is
    committed to the sound discretion of the court, and in making its decision, the court
    considers whether the surreply is helpful to the adjudication of the motion and whether
    the defendant will be unduly prejudiced if the court grants leave. Plunkett v. Dep’t of
    Justice, 249 F. Supp. 3d 73, 74 n.2 (D.D.C. 2017) (citation and quotations omitted).
    Given that the Tribe’s surreply and the Government’s response in opposition provide
    very helpful clarifications to this complex case, we grant the Tribe’s motion to file a
    surreply, which is deemed filed. The Government will not be unduly prejudiced.

                                                 9
Army & Air Force Exch. Serv., 846 F.2d 746, 747 (Fed. Cir. 1988); Hanover Ins. Co. v.
United States, 116 Fed. Cl. 303, 306 (2014); see also Cedars-Sinai Med. Ctr. v. Watkins,
11 F.3d 1573, 1583 (Fed. Cir. 1993) (stating that if the Rule 12(b)(1) motion denies or
controverts the pleader's allegations regarding jurisdiction, however, the movant is
deemed to be challenging the factual basis for the court's subject matter jurisdiction).

       Pursuant to the Tucker Act, the court has jurisdiction “to render judgment upon
any claim against the United States founded either upon the Constitution, or any Act of
Congress or any regulation of an executive department, or upon any express or implied
contract with the United States, or for liquidated or unliquidated damages in cases not
sounding in tort.” 28 U.S.C. § 1491(a)(1). The Indian Tucker Act, 28 U.S.C. § 1505,
confers a like waiver of sovereign immunity for tribal claims that “otherwise would be
cognizable in the Court of Federal Claims if the claimant were not an Indian tribe.”
United States v. White Mountain Apache Tribe, 537 U.S. 465, 472 (2003) (citing § 1505).

       An Indian tribe must clear two hurdles before invoking jurisdiction under the
Indian Tucker Act. United States v. Navajo Nation (“Navajo II”), 556 U.S. 287, 290
(2009). First, a tribe must “identify a substantive source of law that establishes specific
fiduciary or other duties, and allege that the Government has failed faithfully to perform
those duties.” Id. (quoting United States v. Navajo Nation (“Navajo I”), 537 U.S. 488,
506 (2003)). Second, the court must “determine whether the relevant source of
substantive law ‘can fairly be interpreted as mandating compensation for damages
sustained as a result of a breach of the duties [the governing law] impose[s].’” Id.
(quoting same) (alteration in original). At the second stage, the Court explained that
“principles of trust law might be relevant ‘in drawing the inference that Congress
intended damages to remedy a breach.’” Id. (quoting White Mountain, 537 U.S. at 477).

       To avoid dismissal for failure to state a claim, under Rule 12(b)(6), a “complaint
must allege facts ‘plausibly suggesting (not merely consistent with)’ a showing of
entitlement to relief.” Acceptance Ins. Cos. v. United States, 583 F.3d 849, 853 (Fed. Cir.
2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007)). The court must
accept as true all factual allegations in the complaint and “indulge all reasonable
inferences in favor of the non-movant.” Sommers Oil Co. v. United States, 241 F.3d
1375, 1378 (Fed. Cir. 2001). The court, however, is “’not bound to accept as true a legal
conclusion couched as a factual allegation.’” Id. (quoting Twombly, 550 U.S. at 555). The
court may also consider settlement agreements where the parties do not dispute their
authenticity. See Collier v. CSX Transp. Inc., 673 F. App'x 192, 197 (3d Cir. 2016).

       Summary judgment is appropriate under Rule 56(a) where there is “no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law.”



                                            10
                                           DISCUSSION

            The Government raised several arguments to dismiss each of the Tribe’s claims,
    including that pursuant to 28 U.S.C. § 1500, the court “shall not have jurisdiction of any
    claim for or in respect to which the plaintiff has pending in any other court . . . against the
    United States.” In addressing the issues raised in the motion to dismiss, we are mindful
    that title and reservation status are not congruent concepts. Ute III, 773 F.2d at 1097
    (Seymour, J., concurring). The Tribe contends that its case is based on the premise that
    the 1880 Act created its “recognized title” to the lands in the Uncompahgre Reservation.7
    While the courts accept this contested premise as true for purposes of this motion,8 it

7
    But see Compl. ¶ 5 (“Defendant, the United States, holds legal title to the Tribe’s lands
    and natural resources, including much of the land and resources within the exterior
    boundaries of the Uncompahgre Reservation, and manages such lands and resources
    through the Department of the Interior.” (emphasis added)).
8
    The Tribe’s assertion that it has “recognized title” was discussed in dicta in Ute III. The
    court in Ute III considered inter alia the status of the reservation; i.e. whether the
    reservation had been disestablished by Congress through the 1894 and 1897 acts. In
    writing the majority opinion, which held that the Uncompaghre Reservation had not been
    disestablished, Judge Doyle first wrote, “As to the questions whether the acts dealing
    with . . . the Uncompahgre Reservation mean that the Indians lost title to these lands, the
    view of this writer is contrary to the view of the trial court.” 773 F.2d at 1088. In contrast,
    when considering the status of the Uncompaghre Reservation, the four concurring judges,
    opined that:

                  [O]n January 5, 1882, President Arthur established the
                  Uncompahgre Reservation by an Executive Order. (LD 12).
                  Nothing in the 1880 Act required him to do so; in fact, the
                  Secretary and the Commissioner had been empowered to
                  designate appropriate land for allotment. He may have felt
                  obligated to create the reservation simply because no land
                  was ‘found’ or ‘available’ to the Uncompahgres in Colorado.
                  Instead, the Tribe was forced to settle in a barren region of
                  Utah no one else yet wanted, where there were, at most,
                  10,000 acres of arable land out of the nearly two million acre
                  reservation. Although the 1880 Act spoke only in terms of
                  title to land, the subsequent Executive Order indisputably
                  created jurisdictional rights for the Uncompahgres. It is well
                  settled that a reservation created by executive order has the
                  identical legal status as one created by Congress. See [Mattz
                  v. Arnett, 412 U.S. 481, 492–94 (1973)]. Moreover, since
                  title and reservation status are not congruent concepts,
                                                  11
raises the complex corollary issue of whether the Tribe’s “recognized title” has been
extinguished and, if not, whether the statute of limitations or the Tribe’s 1965 and 2012
settlement agreements might still preclude it from asserting any claims in this court.

        1. Pending Claims in the District Court for the District of Columbia

       The Government contends that, pursuant to 28 U.S.C. § 1500, the court lacks
jurisdiction to consider this case because the Tribe has the same claim pending before the
District Court for the District of Columbia. Under § 1500, “[t]wo suits are for or in
respect to the same claim, precluding jurisdiction in the CFC, if they are based on
substantially the same operative facts, regardless of the relief sought in each suit.” United
States v. Tohono O'Odham Nation, 563 U.S. 307, 317 (2011). To assess whether section
1500 applies, the court must answer two fundamental questions: “(i) whether the district
court action was ‘pending’ at the time jurisdiction under section 1500 is measured; and



              the 1882 Executive Order in no way interfered with
              Congress' intent that the Uncompahgres hold no title to
              the land. It merely provided a reservation within which, until
              the allotment process was complete, the Uncompahgres had
              temporary occupancy of the whole . . . . The end result was
              an Indian reservation where the Indians held title to their
              allotted parcels and the remainder of the land was opened
              to the public.

Id. at 1097 (Seymour, J., concurring) (emphasis added). The concurring judges in Ute III
went on to state that:

              The fact that the Uncompahgres did not own the land
              within their reservation explains why members of
              Congress and others considered the Uncompahgres to be
              in a different position than the Uintahs, who did hold title
              to the land within their reservation. It also explains why
              the United States did not have to pay the Uncompahgres
              for the land subsequently opened to the public. That the
              Uncompahgres only had temporary occupancy rights within
              the reservation before they received their allotments,
              however, does not undermine their claim that the
              jurisdictional boundaries were never extinguished, given the
              distinction between title and jurisdiction.

Ute III, 773 F. 2d at 1097 n.7 (Seymour, J., concurring) (emphasis added).
                                             12
(ii) if so, whether the claims presented to the district court were the same as those in the
instant case.” Skokomish Indian Tribe v. United States, 115 Fed. Cl. 116, 123 (2014).

       The Federal Circuit has explained that the § 1500 bar operates “’only when the suit
shall have been commenced in the other court before the claim was filed in [the Claims
Court].’” Res. Invs., Inc. v. United States, 785 F.3d 660, 669 (Fed. Cir. 2015) (quoting
Tecon Eng’rs, Inc. v. United States, 343 F.2d 943, 949 (Ct. Cl. 1965)). The Supreme
Court in Tohono acknowledged that the precedent in our circuit left section 1500
“without meaningful force.” 563 U.S. at 314. The Court indicated that the holding in
Tecon was not presented in its case, however. Id. at 315 (adding that “[s]till, the Court of
Appeals was wrong to allow its precedent to suppress the statute's aims. Courts should
not render statutes nugatory through construction. In fact the statute's purpose is clear
from its origins with the cotton claimants—the need to save the Government from
burdens of redundant litigation—and that purpose is no less significant today”).

       While a mechanical application of § 1500, here, may not be consistent with its
purpose, we are bound by circuit precedent. Res. Invs., Inc., 785 F.3d at 670 (“We are
bound by Tecon, which ‘remains the law of this circuit.’ (quoting Brandt v. United States,
710 F.3d 1369, 1379 n.7 (Fed. Cir. 2013))). The Tribe filed its claim in our court on
March 7, one day before filing a claim in the district court. Based on these facts, Tecon
prevents the court from scrutinizing whether the claims are the same, and potentially
saving the Government from the burden of redundant litigation. While we have
reservations here regarding the propriety of a mechanical application of § 1500, as set out
in Tecon and affirmed in our circuit, the Government’s § 1500 claim must be denied.

        2. Breach of Trust and Violation of Congressional Acts Claims (Counts 1 & 2)

        The Government avers that the Tribe’s breach of trust and violation of
congressional acts claims should be dismissed because: (A) they fail to identify a money-
mandating statutory or regulatory trust duty; the (B) claims are barred by the statute of
limitations; and (C) the claims are limited to post-2012 Settlement Agreement conduct.

             A. Money-Mandating Statutory or Regulatory Duty

                 i.   Arguments Submitted by Parties

       The Government contends that none of the Tribe’s eleven alleged sources of
fiduciary obligations includes an obligation to deposit monies in a tribal account. It states
that:




                                             13
▪ The Treaty of October 7, 1863, makes no reference to
  monies from land sales or exchanges or grazing or mineral
  leasing. See 13 Stat. 673.

▪ The Treaty of March 2, 1868, though setting aside a sum of
  money to be held in trust, makes no reference to land sales
  or exchanges or grazing or mineral leasing, let alone where
  any proceeds from those actions should be held. See 15 Stat.
  619.

▪ The Act of April 29, 1874, ratifies an earlier agreement
  between the Tribe and the United States whereby the Tribe
  agreed to transfer lands in Colorado to the United States in
  exchange for the United States holding in trust a sum of
  money in exchange for that trust. See 18 Stat. 36, Art. I &
  III. It says nothing, however, about subsequent land sales or
  exchanges or grazing or mineral leasing.

▪ The Act of June 15, 1880, though providing a payment to
  the Tribe for consenting to the underlying agreement, makes
  no reference to land sales within the original 1882
  Uncompahgre Reservation area or land exchanges, grazing,
  or mineral leasing, let alone where any proceeds of those
  actions should be held. See 21 Stat. at 201, 204. The Act
  itself authorized the Secretary to allot lands to individual
  Indians and provided all land not allotted would become
  public lands open to entry. Id. at 203. Proceeds from those
  sales were to be used to reimburse the United States, then
  applied to payments for lands outside the reservation ceded
  to the Indians by the United States, and then (if any
  remained) to be deposited in Treasury for the benefit of the
  Indians. Id. at 203-4. Neither the Treaty nor the Act say
  anything about future lands sales or exchanges or grazing
  and mineral leasing.

▪ The Executive Order or January 5, 1882, established the
  original 1882 Uncompahgre Reservation, but says nothing
  about land exchanges or sales or grazing or mineral leasing.
  See 1 Kapp. 901 (2d ed. 1994).




                               14
            ▪ The Act of March 3, 1887, addressed railroad rights of way;
              it does not address land exchanges or sales or grazing or
              mineral leasing. See 24 Stat. 548.

            ▪ The Act of August 14, 1894, authorized a commission to
              allot grazing and agricultural lands to individual
              Uncompahgre Indians (not the Tribe), and opened any
              unallotted lands to entry under the homesteading and
              mineral laws. See 28 Stat. 286, 337–38. The Act says
              nothing about monies from subsequent lands sales or
              exchanges or grazing or mineral leasing.

            ▪ The Act of June 7, 1897, directed the allotment of
              agricultural lands to the Uncompahgre Ute Indians and
              directed that all unallotted lands would be open for location
              and entry under the United States’ land law. See 30 Stat. 62,
              87. The Act says nothing about subsequent lands sales or
              exchanges or grazing or mineral leasing.

            ▪ The Indian Reorganization Act of 1934, Pub. L. No. 73-
              383, 48 Stat. 984 (1934), is not money-mandating. See
              Wopsock v. Natchees, 454 F.3d 1327, 1332–33 (Fed. Cir.
              2006).

            ▪ 10 Fed. Reg. 12,409 (Oct. 2, 1945), is a Secretarial
              decision, not a statute or regulation as would be required to
              create any money-mandating trust obligations.

            ▪ The Hill Creek Extension Act, Pub. L. No. 440, 62 Stat. 72
              (Mar. 11, 1948), added lands to the Uintah and Ouray
              Reservation, but says nothing about land sales or
              exchanges; references grazing only to reserve a stock
              watering right of way; and references minerals only to
              reserve certain rights for the United States. See 62 Stat. 72,
              77.

Mot. Dismiss at 19–21 (arguing that allegations ignore the Supreme Court’s ruling that
“not every claim invoking the Constitution, a federal statute, or a regulation is cognizable
. . . .” (quoting United States v. Mitchell (“Mitchell II”), 463 U.S. 206, 216 (1983)).

       The Government asserts that a fiduciary obligation cannot be premised on control
alone over these lands. Id. at 21 (citing Navajo II, 556 U.S. at 301). It refers to Mitchell
                                             15
II, where the Supreme Court concluded that a money-mandating duty existed based on
the “pervasive” role the Department of Interior played in regulating virtually every aspect
of forest management. Id. (citing Mitchell II, 463 U.S. at 219–20). It explains that the
Supreme Court in Mitchell II found that: “The regulatory scheme was designed to assure
that the Indians receive the benefit of whatever profit [the forest] is capable of yielding.”
Id. (quoting Mitchell II, 463 U.S. at 221–22 (citation and internal quotations omitted)).
The Government maintains that the Tribe has presented nothing close to Mitchell II.

       The Government contends, moreover, that numerous events demonstrate that
Public Domain Lands are not and have not been held in trust or treated as trust assets,
including:

            ▪ the 1897 Act (which opened up the Public Domain Lands to
               non-Indian Settlement);

            ▪ the Tribe’s 1934 and 1938 petitions for restoration asking
              that the Public Domain Lands be restored to tribal
              ownership, and the denial of both petitions;

            ▪ the 1948 Act whereby the Public Domain Lands were again
              opened to non-Indian interests and resulted in BLM control
              and management of those lands thereafter;

            ▪ the 1951 Petition before the Indian Claims Commission
              wherein the Tribe specifically alleged that the United States
              had ‘disposed’ of at least some of the Public Domain Lands,
              had not provided the Tribe with a reservation, and that the
              Tribe was not receiving proceeds from those lands; and

            ▪ the 1965 Settlement Agreement whereby the Tribe received
              just compensation for the United States’ alleged taking of
              the original 1882 Uncompahgre Reservation area (including
              resources).

Mot. Dismiss at 13; see also Def.’s Reply at 12 (arguing that based on the Government’s
interpretation of the 1897 Act, it “has not considered the Tribe to be a beneficial interest
holder in the Public Domain Lands—or treated those lands as trust assets—for decades”).
The Government contends that to

              the extent the Tribe’s legal theory is correct—that the Tribe
              holds a beneficial interest in the Public Domain Lands that
              the United States has not recognized—its arguments support a
                                             16
                   claim for an improper taking (based on the United States’
                   assertion of full title) rather than for breach of a fiduciary
                   duty based on a failure to pay revenues derived from those
                   nontrust lands (the actual duty alleged in the complaint).

     Def.’s Reply at 12 (reiterating that the 1880 Act “makes no reference to land sales within
     the original 1882 Uncompahgre Reservation area or land exchanges, grazing, or mineral
     leasing, let alone where any proceeds of those actions should be held”). The Government
     maintains, moreover, that it expressly repudiated any trust duties with respect to the
     Public Domain Lands in its amicus submissions before the Supreme Court in 1986. 9

             In its opposition, the Tribe maintains that its claims are based on the premise that
     the 1880 Act created the Tribe’s “recognized title” to the lands in the Uncompahgre
     Reservation. Pl.’s Opp’n at 1 (asserting that if the court agrees that the 1880 Act created
     recognized title, then the money the United States received from the land is the Tribe’s).10
     The Tribe disagrees with the Government’s assertion that the Tribe’s relevant association
     with the land dates back to 1880. Id. at 5 n.3. Instead, it explains that under the 1868
     Treaty, the Uncompahgre Band ceded land to the United States in exchange for the
     United States, through Congress, recognizing a reservation for the Band in Colorado. Id.
     at 5 (stating that the 1868 Treaty states that the lands reserved by the Government for the
     Ute homeland were “set apart for the[ir] absolute and undisturbed use and occupation”).

           The Tribe repeats that, pursuant to the 1880 Act, Congress directed the Executive
     Branch to create a replacement reservation in Colorado or Utah. Id. at 5 n.3 (stating that
     the Executive Branch carried out this directive, took the Band’s Colorado reservation,
     and created the replacement reservation in Utah). It states that the Uncompahgre
     Reservation was a statutory reservation not an executive order reservation. The Tribe
     contends that because trust ownership was created by an act of Congress, it can only be

9
     The Government also asserts that the Tribe’s recent actions demonstrate that it is aware
     that the Public Domain Lands are not held in trust. It points to the Tribe’s: (1) requests
     for the Department of Interior to restore the Public Domain Lands to tribal ownership that
     were denied in 2018; and (2) its action before the District Court for the District of
     Columbia, wherein it alleges that the Government does not currently hold the Public
     Domain Lands in trust, but that it should. Mot. Dismiss at 14 (emphasis added) (arguing
     that “[i]t is well established . . . that [a pleading] from one proceeding is indeed
     admissible and cognizable as an admission in another.” (quoting Enquip, Inc. v. Smith-
     McDonald Corp., 655 F.2d 115, 118 (7th Cir. 1981))).
10
     The Government observes that the Tribe often conflates the issues raised in the motion to
     dismiss with the ultimate merits of the legal claims. Def.’s Reply at 1–2 (contending that
     the issue at hand is not the actual meaning of these acts, but whether the Tribe has
     asserted valid and timely causes of action over which this court has subject jurisdiction).
                                                   17
altered by an act of Congress. Id. at 8 (citing, e.g., Neb. v. Parker, 136 S.Ct. 1072
(2016)). It maintains that a federal statute is valid until superseded by a contrary statute;
and that tribes do not lose their lands by adverse possession or violations of statutes by
the Executive Branch.

        The Tribe notes that after the Executive Branch had carried out its duty to create a
replacement statutory reservation, Congress authorized the President to act as the Tribe’s
broker for sale of land on the reservation. 1897 Act. The Tribe contends that it is not
challenging the President’s authority to sell portions of the Tribe’s land as its broker. It
contends, however, that much of the land on the reservation was never sold or subject to
other acts of Congress altering its ownership. It maintains that the Government still owns
that land and has the duty to provide the proceeds of sales from that land to the Tribe.

                ii.   Court’s Analysis and Findings

       As an initial matter, we note that each of the Tribe’s eleven alleged sources of
fiduciary duty referenced in its complaint were challenged by the Government. Despite
having the burden of establishing jurisdiction, the Tribe did not address each of these
objections. Besides neglecting to respond to several arguments challenging the
jurisdictional basis of its claims, the Tribe has not shown that the 1880 Act, read in
conjunction with the 1868 Treaty, the 1894 Act, and the 1897 Act, establishes a specific
fiduciary duty (Count 1). The acts referenced above, likewise, are not money mandating
statutes, violations of which would require compensation by the Government (Count 2).

       To establish that the United States has accepted a particular fiduciary duty, “an
Indian tribe must identify statutes or regulations that both impose a specific obligation on
the United States and bear the hallmarks of a conventional fiduciary relationship.” Hopi
Tribe v. United States, 782 F.3d 662, 667 (Fed. Cir. 2015) (citation and quotation marks
omitted). Here, the Tribe argues that 1868 Treaty, which provides that lands were
reserved for the Tribe’s undisturbed use and occupation, read in conjunction with the
1880 Act and other acts, created a fiduciary duty. The 1880 Act provides in relevant part,

              That the Secretary of the Interior be, and he is hereby
              authorized to cause to be surveyed, under the direction of said
              commissioners, a sufficient quantity of land in the vicinities
              named in said agreement, to secure the settlement in severalty
              of said Indians as therein provided. And upon the completion
              of said survey and enumeration herein required, the said
              commissioners shall cause allotments of lands to be made to
              each and all of the said Indians, in quantity and character as
              set forth in the agreement above mentioned, and whenever the
              report and proceedings of said commissioners, as required by
                                             18
             this act, are approved by the President of the United States, he
             shall cause patents to issue to each and every allottee for the
             lands so allotted, with the same conditions, restrictions and
             limitations mentioned therein as are provided in said
             agreement; and all the lands not so allotted, the title to which
             is, by the said agreement of the confederated bands of the Ute
             Indians, and this acceptance by the United States, released
             and conveyed to the United States, shall be held and deemed
             to be public lands of the United States and subject to disposal
             under the laws providing for the disposal of the public lands,
             at the same price and on the same terms as other lands of like
             character, except as provided in this act: Provided, That none
             of said lands, whether mineral or otherwise, shall be liable to
             entry and settlement under the provisions of the homestead
             law, but shall be subject to cash entry only in accordance with
             existing law; and when sold the proceeds of said sale, shall be
             first sacredly applied to reimbursing the United States for all
             sums paid out or set apart under this act by the government
             for the benefit of said Indians, and then to be applied in
             payment for the lands at one dollar and twenty-five cents per
             acre which may be ceded to them by the United States outside
             of their reservation, in pursuance of this agreement. And the
             remainder, if any, shall be deposited in the Treasury as now
             provided by law for the benefit of said Indians, in the
             proportion hereinbefore stated, and the interest thereon shall
             be distributed annually to them in the same manner as the
             funds provided for in this act.

1880 Act, 21 Stat. at 203–04. The Tribe, however, fails to develop how this provision of
the 1880 Act—read together with the 1868 Treaty, the 1894 Act, and the 1897 Act—
bears the hallmark of a trust relationship in line with the Supreme Court’s understanding.

       The Tribe has not met its burden of demonstrating that the Government has “full
responsibility to manage” the lands, resources, or proceeds for their benefit. Mitchell II,
463 U.S. at 224. This is especially relevant, given that a trust obligation cannot be
premised on control alone, and that Mitchell II distinguished between bare trusts and
statutes giving the Government full responsibility to manage land and resources for their
benefit. Id. at 225 (finding that breach of the latter is enforceable with a damage award).

       As the Government aptly observed, the Tribe has presented nothing close to the
statutory scheme in Mitchell II. The Court in Mitchell II found that a money-mandating
duty existed based upon the “pervasive” role the Department of the Interior played in
                                            19
              virtually every aspect of forest management including the size
              of sales, contract procedures, advertisements and methods of
              billing, deposits and bonding requirements, administrative fee
              deductions, procedures for sales by minors, allowable heights
              of stumps, tree marking and scaling rules, base and top
              diameters of trees for cutting, and the percentage of trees to
              be left as a seed source.

Mot. Dismiss at 21 (quoting Mitchell II, 463 U.S. at 219–20). The Supreme Court noted
inter alia that there were regulations detailing the scope of federal supervision. See
Mitchell II, 463 U.S. at 223 (“For example, an applicant for a right-of-way must deposit
with the Secretary an amount not less than the fair market value of the rights granted,
plus an amount to cover potential damages associated with activity on the right-of-way.
The Secretary must determine the adequacy of the compensation, and the amounts
deposited must be held in a special account for distribution to Indian landowners.”).
Unlike Mitchell II, the Tribe does not establish nor define the contours of the
Government’s full fiduciary responsibility to manage the lands, resources, or proceeds.

        The Government asserts, moreover, that it has not treated the Public Domain
Lands as trust assets for decades nor considered the Tribe to be a beneficial interest
holder in them. Mot. Dismiss at 25–26; Def.’s Reply at 12 (arguing that the Tribe’s
“arguments support a claim for an improper taking (based on the United States’ assertion
of full title) rather than for breach of a fiduciary duty based on a failure to pay revenues
derived from those non-trust lands (the actual duty alleged in the complaint”). The Tribe
retorts that the Government’s misinterpretation of an act should not stand because only
Congress can take a Tribe’s right to compensation from land to which Congress gave the
Tribe title. Pl.’s Sur-Surreply at 3–4 (arguing that the Government has an ongoing duty to
comply with congressional acts and that only Congress may divest a tribe of its title).

       The Tribe’s argument raises the non-negligible question of whether the Executive
Branch’s misinterpretation of congressional act can operate as a taking of title in the
Indian law context. It is more appropriately addressed under takings theories, however,
given the Tribe’s claim that it has “recognized title” to the lands in the reservation.

        The Tribe’s reliance on the IRA and the 1945 Restoration Order is likewise
undeveloped and without merit. In support of dismissal, the Government referred to
Wopsock, where the Federal Circuit held that the IRA “cannot fairly be interpreted as
mandating compensation by the federal government for the injury claimed by the
plaintiffs.” 454 F.3d at 1332. The Tribe correctly distinguishes Wopsock, when it states
that the alleged injury there was a violation of a provision requiring the Secretary to call
and oversee elections adopting or amending a tribal constitution. Pl.’s Opp’n at 10.


                                             20
        The Tribe neglects, however, to carry its burden of showing that other sections of
the IRA mandate monetary compensation. In support of its claim for jurisdiction, the
Tribe simply states that “many of the sections of the IRA require the United States to
protect tribal real property and extend federal trust ownership over real property.” Pl.’s
Opp’n at 10 (asserting that tribes “definitely do have the right to bring cases in this Court
for monetary damages from federal takings of tribal money” (referring to IRA, §§ 1–7)).
The Tribe offers no statutory analysis, but simply its conclusions. The Tribe has not met
its burden of identifying a specific-rights creating duty that mandates compensation.

       Regarding the 1945 Restoration Order, the Tribe insists that the “restoration of
land to tribal trust would impose upon the United States the well-established real
property trust duties which are created by statutes.” Pl.’s Opp’n at 10–11 (emphasis
added). It is not clear what we should make of the Tribe’s conclusory assertion. The 1945
Restoration Order provides that

              I hereby find that restoration to tribal ownership of all lands
              which are now or may hereafter be classified as undisposed-
              of opened lands of the Uintah and Ouray Reservation will be
              in the public interest, and the said lands are hereby restored to
              tribal ownership for the use and benefit of the Ute Indian
              Tribe of the Uintah and Ouray Reservation in Utah, and are
              added to and made a part of the existing reservation, subject
              to any valid existing rights.

10 Fed. Reg. 12,409. The Tribe appears to be advancing a normative claim, though so far
it has not developed the claim. The language of the 1945 Restoration Order is indicative
of a bare trust insufficient to establish jurisdiction. See Mitchell I, 445 U.S. at 542
(finding that statute providing that United States retained title to lands in trust for the sole
use and benefit of Indian tribe had created a limited trust). It is the Tribe’s burden to
demonstrate that jurisdiction exists, however; its undeveloped position does not satisfy
this burden.

       The Government has not expressed a firm desire that the Tribe should retain the
benefits derived from the land, resources or proceeds. White Mountain Apache Tribe v.
Bracker, 448 U.S. 136, 149 (1980)). See Counts 1 and 2.

       Neither party has expressly addressed the Tribe’s alternative claims that “under
1927 Act and 1933 withdrawal, all money received by the United States from sale or
leasing of land or natural resources from the land on the Uncompahgre Reservation were

                                              21
to be deposited in trust . . . .” Compl. ¶ 68. While it is unclear how the Tribe’s alternative
arguments should be appreciated, as discussed further below, we need not grapple with
this issue as the Government’s repudiation of any trust duties disposes of the Tribe’s trust
claims, including its alternative trust claim.

             B. Statute of Limitations

        The Government contends that the Tribe’s trust claims are time barred by 28
U.S.C. § 2501, which requires that claims be filed within six years after they first
accrued. The trust claims are based on defendant’s alleged failure to deposit proceeds into
the tribe’s trust accounts. Defendant disputes the Tribe’s claims that this alleged failure
constitutes “continuous acts and omissions” that toll the statutes of limitations, and the
Tribe’s reliance on the Indian Trust Accounting Statute, Pub. L. 113-76, § 1, Div. G, Title
I, 128 Stat 5, 305–306 (2014).

                 i.   Continuing Claims Doctrine

        The Government asserts that the continuing claims doctrine is unavailing because
the alleged missing deposits are not continuous acts, but cumulative effects from a single
governmental action outside of the limitations period. Mot. Dismiss at 30. More
specifically, it argues that this simply means that the effects of defendant’s earlier
decisions not to hold the Public Domain Lands in trust—through the 1897 Act, the 1948
Act, or (at the latest) the United States’ 1986 repudiation—are continuing. Id. at 30–31.

       The “proper focus for statute of limitations purposes is upon the time of the
[defendant's] acts, not upon the time at which the consequences of the acts-became most
painful.” Goodrich v. United States, 434 F.3d 1329, 1333–34 (Fed. Cir. 2006) (quoting
Fallini v. United States, 56 F.3d 1378, 1383 (Fed. Cir. 1995)). The continuing claims
doctrine applies to claims that are “inherently susceptible to being broken down into a
series of independent and distinct events or wrongs, each having its own associated
damages.” Tamerlane, Ltd. v. United States, 550 F.3d 1135, 1145 (Fed. Cir. 2008)
(quoting Brown Park Estates–Fairfield Dev. Co. v. United States, 127 F.3d 1449, 1456
(Fed. Cir. 1997)). This court has recognized that the doctrine applies to cases where

              (a) Congress had not entrusted an administrative officer or
              tribunal with the determination of the claimant's eligibility for
              the particular pay he sought; (b) the cases turned on pure
              issues of law or on specific issues of fact which the court was
              to decide for itself (i.e., Congress had not established any
              administrative tribunal to decide either the factual or the legal
                                             22
                  questions); and (c) in general the cases called upon the court
                  to resolve sharp and narrow factual issues not demanding
                  judicial evaluation of broad concepts such as ‘disability’
                  (concepts which involve the weighing of numerous factors
                  and considerations as well as the exercise of expertise and
                  discretion). For such cases—in which no administrative
                  agency has been set up to decide the claim, and the court
                  passes de novo on all issues of law and fact—the ‘continuing
                  claim’ doctrine is wholly appropriate.... And where the
                  payments are to be made periodically, each successive failure
                  to make proper payment gives rise to a new claim upon which
                  suit can be brought.

     Caraballo v. United States, 124 Fed. Cl. 741, 748–49 (2016) (quoting Friedman v.
     United States, 310 F.2d 381, 381 (1962)). The court in Caraballo explained, moreover,
     that the continuing claims doctrine applies where recurring payments are required. Id. It
     is not so clear that the 1880 Act requires recurring payments.

            We note that the Tribe does not grapple with the apparent consequences of the
     1897 Act on the obligation to deposit proceeds into an account. The Tribe does little to
     dispel the interpretation of the 1897 Act proffered by the Government, which is that the
     1897 Act took, or superseded,11 whatever right to proceeds it might have had. The Tribe


11
     This claim appears to align with the Department of Interior’s conclusion in 2018
     regarding the operation of the 1897 Act. The parties did not discuss this argument in the
     briefings, however. In its 2018 memorandum denying the Tribe’s restoration requests, the
     Department of Interior first explained that “allotments to the Uncompahgres should be
     made under the acts of 1880, 1894 and 1897, giving controlling force to the later act
     where there is any difference in their provisions.” Mot. Dismiss Ex. 1 at 52 (citing Indian
     Lands-Allotment-Uncompahgre Utes, 25 L.D. 97, 103 (Aug. 5, 1897)). The Department
     determined that whereas the 1880 Act provided for payments, the 1897 Act did not
     provide for payments or specific benefits to the Tribe. Given the differences, the
     Department concluded that the 1897 Act was controlling and stated that:

                    Whatever controlling effect the 1880 agreement may have
                    had over the general future disposition of lands, it was
                    necessarily superseded by the express Congressional intent
                    affecting the Uncompaghre Reservation in the 1897 Act . . .
                    . In addition, and most importantly, the Department must
                    give effect to the later statutes disposing of the
                                               23
     offers instead an indirect rebuttal, based on differences between executive and legislative
     acts. However, see Entines v. United States, 39 Fed. Cl. 676, 682–83 (1997) (rejecting a
     claim that relied on the continuing claims doctrine). The court held that the plaintiff’s
     entitlement claims for veteran benefits were for compensation for property taken by the
     passage of a statute—not a failure to make payments required by law. We agree.12

            The continuing claims doctrine does not toll the statutory period in this case. The
     Tribe’s reliance on the continuing claims doctrine is akin to the unsuccessful claim in
     Ariadne Fin. Servs. Pty. Ltd. v. United States, 133 F.3d 874, 879 (Fed. Cir. 1998). In
     Ariadne, the plaintiff sought compensation for the government’s repudiation of a contract
     that promised continued performance into the future. Id. at 879 (stating that the
     government made clear its intent to reject the terms of the contracts). The Federal Circuit
     held that the Government’s subsequent denial or refusal to perform flowed from its
     original repudiation and therefore the doctrine did not preserve the claim. Id. Here, the
     Government repudiated any trust duties it might have had in its amicus briefs to the
     Supreme Court in 1986—if not earlier. The Tribe was on notice that the Government’s
     subsequent failure to deposits funds arose from its repudiation, as in Ariadne.

            The Tribe emphasizes that the plaintiff in Ariadne was seeking compensation for a
     repudiation of a contract promising continued performance. Pl.’s Surreply at 4 (emphasis
     added). Plaintiff contends that while “a party can repudiate its obligations set in a
     contract, a party cannot similarly repudiate its obligation to comply with federal law.” Id.
     (contending that the Executive Branch’s dispositive error in its motion is that the Tribe’s
     recognized title to the Uncompahgre Reservation stems from a congressional act, and that
     only Congress may divest an Indian tribe of its recognized title to Indian land).

            While the Tribe raises an interesting argument regarding Ariadne, the Federal
     Circuit’s holding in Jones v. United States, 801 F.2d 1334 (Fed. Cir. 1986) confirms that

                    Uncompaghre Reservation, in particular the 1897 Act.
                    Nothing in the 1894 and 1897 Acts provided monetary
                    benefit to the Tribe from the sale of lands within the
                    Uncompaghre Reservation. Without the specific inclusion
                    that proceeds would be held for the benefit of the Tribe, the
                    1897 Act presumed that un-allotted land in the public
                    domain remained the absolute property of the United States.

     Id.
12
     We do not address the issue of whether the 1897 Act effectuated a taking. Rather, to the
     extent that the Tribe’s theory raises a claim, it supports a taking claim.
                                                   24
     this argument is without merit. In Jones, the Federal Circuit held that the United State, as
     trustee, may repudiate an express trust by words or by actions inconsistent with its
     obligations under the trust. Id. at 1336. The trust obligations at issue had their source in a
     congressional act, the General Allotment Act, ch. 119, 24 Stat. 388 (1887), as amended,
     25 U.S.C. § 348 (1982). In concluding that the plaintiff beneficiary’s claim was barred by
     the statute of limitation, the court also stated that, “To the extent that [plaintiff] stated a
     claim against the United States for taking of property, the alleged taking occurred more
     than six years prior to the commencement of this case.” Id. at 1335.13 Thus, the fact that
     the source of the alleged obligation is found in a congressional act (as opposed to a
     contract) cannot permit the Tribe to rely on the continuing claims doctrine to avoid the
     limitations period. If the Tribe holds title, its arguments may support a claim for a taking.
     The continuing claims doctrine does not operate to preserve its trust claims, however.

                      ii.   Indian Trust Accounting Statute (ITAS)

           The Tribe’s reliance on the ITAS to suspend the statutes of limitations is also
     without merit, according to the Government. The ITAS, which has been included in
     appropriations acts since 1990, provides in relevant part that:

                   [N]otwithstanding any other provision of law, the statute of
                   limitations shall not commence to run on any claim, including
                   any claim in litigation pending on the date of the enactment of
                   this Act, concerning losses to or mismanagement of trust
                   funds, until the affected Indian tribe or individual Indian has
                   been furnished with an accounting of such funds from which
                   the beneficiary can determine whether there has been a loss.

     Pub. L. 113-76, § 1, 128 Stat 5, 305–306 (2014). When the ITAS applies, the “Tucker
     Act's statute of limitations does not begin to run, nor does a claim accrue for breach of
     fiduciary duty regarding a trust fund, until the complaining Indian tribe or individual has
     received an accounting, thereby learning of the trustee's repudiation.” Rosales v. United
     States, 89 Fed. Cl. 565, 580 (2009) (citing Shoshone Indian Tribe of the Wind River
     Reservation v. United States, 364 F.3d 1339, 1347–48 (Fed Cir. 2004)).

            The Government maintains that the ITAS does not save the Tribe’s trust claims for
     three reasons. First, the ITAS was last enacted in 2014 and that no tolling provision is in

13
     In rejecting the plaintiff’s claim, the Federal Circuit in Jones referenced the Supreme
     Court’s decision in United States v. Mottaz, 476 U.S. 834 (1986), which found that the
     statute of limitations applied to a breach of fiduciary duty under the Quiet Title Act).
                                                    25
place upon which the Tribe can rely. Second, it maintains that an accounting is not
necessary to put the Tribe on notice, given the Government’s express repudiation in 1986
of the Tribe’s rights or ownership of the Public Domain Lands. Mot. Dismiss at 32 (citing
Wolfchild v. United States, 731 F.3d 1280, 1291 (Fed. Cir. 2013), which found the ITAS
inapplicable and held that where “a claim concerns an open repudiation of an alleged
trust duty, a final accounting is unnecessary to put the claimants on notice of the accrual
of their claim” (internal quotation marks and citation omitted)).

       Third, even if an accounting had to be provided before the Tribe’s claim accrued,
the Tribe was sent an accounting of its trust fund accounts on “February 22, 2012—more
than six years before the filing of this lawsuit—in the form of Statements of Performance,
dated January 31, 2012.” Id. (stating that the Tribe expressly agreed that those statements
constituted ‘accurate, full, true, and correct statements of all of [the Tribe]’s trust fund
accounts as of the date of the Statements [January 31, 2012]”).

       The Tribe maintains that the Government’s claims should be denied, as they are
undeveloped and leave the court to guess at the arguments. Pl.’s Opp’n at 29 (citing
SmithKline Beecham Corp. v. Apotex Corp., 439 F.3d 1312, 1320 (Fed. Cir. 2006)). The
Tribe contends, nonetheless, that whether a tolling provision is currently in place in the
ITAS is immaterial. Because the ITAS was in place at least as late as 2014, the issue is
whether the six-year statute of limitations has expired since then.

        The Tribe then maintains that the Government’s repudiation claim is based on a
misreading of Wolfchild and distinguishable in three ways. First, unlike the motion at
hand, the claims in Wolfchild were not dismissed on a preliminary motion but addressed
following a trial. Second, the Tribe explains that Wolfchild involved a challenge to a 1980
federal statute, providing that Congress was claiming that all right, title, and interests of
the United States in land acquired under the 1898-1890 appropriations acts would be held
in trust for Indian tribes. The Indian tribe in Wolfchild argued that the statute effectuated
a taking of their land. Whereas in Wolfchild the United States was complying with a
statute related to tribal lands and plaintiff had not timely challenged the statute, the Tribe
argues that here the United States is violating the statute. Pl.’s Opp’n at 31. Third, it avers
that the court concluded that because the Wolfchild plaintiffs were asserting that the 1980
Act effected a taking, their alleged damages accrued from that congressional act. Id.
(contending that the Tribe’s claims include damages that are currently accruing because
of the United States’ ongoing refusal to comply with the applicable act of Congress).

       Regarding defendant’s claim that an accounting was provided, the Tribe argues
that the Government itself does not claim that those accounts should hold the money at
                                              26
issue in this case. Therefore, the Tribe contends that the 2012 accounting would not bar
the Tribe’s claims related to the Government’s taking of tribal funds.

       The Tribe rightly points out that the ITAS’ statute of limitation is to run six years
from 2014, but it does not distinguish the ruling in Wolfchild. Whether the issue in
Wolfchild was resolved through a preliminary motion or after trial is irrelevant, as this
issue is purely one of law. Moreover, the Tribe’s attempt to distinguish Wolfchild on its
substance is without merit.

        The Tribe does not contend sufficiently with the fact that the Government
expressly repudiated any trust duties as late as 1986. The court in Wolfchild explained
that the claims that are protected by the ITAS “are those for which an accounting matters
in allowing a claimant to identify and prove the harm-causing act at issue.” 731 F.3d at
1291. Where notice is given, as in this case through repudiation, “[applying] the ITAS
would give claimants the right to wait for an accounting that they do not need.” Id. Given
the Government’s repudiation, a final accounting was unnecessary to put the Tribe on
notice. The Tribe’s breach of trust claims are time barred. As such, it is unnecessary to
resolve whether the 2012 Settlement Agreement precludes the Tribe’s trust claims.

        3. Taking Claim (Count 3)

        The Tribe maintains that it is entitled to monetary damages resulting from the
Government’s unconstitutional taking of its land, natural resources, and proceeds. It
claims that if the court agrees that the 1880 Act created recognized title, then the money
the Government received from the land is the Tribe’s. Pl.’s Opp’n at 1 (“While the Tribe
lost its recognized title to lands disposed of under the public land laws, some of it has
never been compensated for any lands disposed of after 1946. Further, the United States
never sold the vast majority of the land. It continues to own that land. It continues to sell
minerals from those lands.”). However, the Government contends that the Tribe’s taking
claim is barred by the six-year limitation periods set forth in § 2501 and the Indian
Claims Commission Act of 1946, Pub. L. No. 79-726, § 2, 60 Stat. 1049. Also, the taking
claim is barred by the 1965 and the 2012 settlement agreements, according to defendant.

        The Government’s arguments to dismiss the Tribe’s taking claim hinges on the
view that the 1986 repudiation or opening of the lands to the public under the 1897 and
1948 acts effectuated a taking. The mere fact of opening lands to the public may not
necessarily results in a taking in any event. United States v. Pueblo of San Ildefonso, 206
Ct. Cl. 649, 660 (1975) (“[E]ven if the aboriginal title areas of these pueblos were open to
entry, it does not automatically follow that Indian title was destroyed prior to actual
entries upon the various tracts of land. We know that the process of surveying lands and
performing other deeds in anticipation of future white settlement does not itself affect
                                              27
Indian title.” (citing Plamondon v. United States, 199 Ct. Cl. 523, 528–29 (1972))).
However, “[m]aking lands available for white settlement could, of course, in an
appropriate factual context, constitute termination of aboriginal ownership.” Id. The court
explained that the “task of setting a date for the extinguishment of Indian title must be
approached with certain fundamental principles in mind. The threshold rule, of course, is
that termination of Indian title is exclusively the province of the United States.” Id. at
655.

        Moreover, unlike the Tribe’s breach of trust claims, where the Government
submitted authorities that supported its claim that trust obligations could be precluded
through repudiation, it is not clear that such authorities lend equal support to the
extinguishment of an Indian tribe’s title. Congress’ intention to extinguish an Indian
tribe’s title must be unambiguous and plain. See United States v. Santa Fe Pac. R. Co.,
314 U.S. 339, 346, 354 (1941) (“[A]n extinguishment cannot be lightly implied in view
of the avowed solicitude of the Federal Government for the welfare of its Indian wards.”).

         Assuming the Tribe has recognized title to the Uncompaghre Reservation—a
matter that remains unsettled since at least 1986—then the Tribe might have a legitimate
claim to benefits from the lands that fall outside the scope of the settlements and within
the statutory period. With this in mind, we examine the scope and effect of these acts and
the settlement agreements to assess whether they preclude the Tribe’s taking claim.

                     A. 1965 and 2012 Settlement Agreements

                          i.   1965 Settlement Agreement

       The Government maintains that the Tribe waived its taking claims in the 1965 and
2012 settlement agreements. It first points to the Tribe’s 1951 Petition filed pursuant to
the ICCA that resulted in the 1965 Settlement Agreement. Until the ICCA was enacted in
1946, Indian tribes could not litigate claims against the United States unless they obtained
specific permission from Congress. It maintains that the ICCA was enacted to “dispose of
the Indian claims problem with finality” and to “transfer from Congress to the Indian
Claims Commission the responsibility for determining the merits of native American
claims.” Mot. Dismiss at 28 (quoting United States v. Dann, 470 U.S. 39, 45 (1985)).

       The Government states that the Indian Claims Commission had exclusive
authority for

              (1) claims in law or equity arising under the Constitution,
              laws, treaties of the United States, and Executive orders of the
              President; (2) all other claims in law or equity, including
                                             28
              those sounding in tort, with respect to which the claimant
              would have been entitled to sue in a court of the United States
              if the United States was subject to suit . . . .

Id. at 28 (quoting ICCA § 2, 60 Stat. 1049, 1050)); see also ICCA § 12, 60 Stat. at 1052
(stating that no claim existing prior to August 13, 1946, but not presented within five
years, may thereafter be submitted to any court or entertained by Congress).

       The Government maintains that the Tribe’s 1951 Petition referred to the 1897 Act
and alleged that the United States “opened to location and entry under the public land
laws all lands in in the Uncompahgre Reservation . . . except lands actually allotted to
Indians, and except that [the Government] retained title to certain minerals within any
land so disposed of.” Mot. Dismiss Ex. 4 at 5–6. It contends the Tribe sought to recover
no less than the value of the original 1882 Uncompahgre Reservation area taken by the
1897 Act, consisting of at least 400,000 acres. Mot. Dismiss at 24 (stating that Tribe
argued that the Government’s taking left them without a promised reservation).

       Defendant explains that the parties reached a settlement agreement in 1965,
following years of litigation. The settlement provided that entry of the final order in the
case will “finally dispose of all claims or demands which the [Tribe] has asserted or
could have asserted against the [Government] in that case and [the Tribe] shall be barred
from asserting all such claims or demands in any further action.” Mot. Dismiss Ex. 4 at 4.
The Government points out that the 1951 Petition sought inter alia compensation based
on allegations that the United States “disposed of all lands in the Utah reservation for the
Uncompahgre Utes as set forth in paragraphs 9 and 10 hereof without just compensation”
and failed provide a reservation. Def.’s Reply at 10 (quoting 1951 Petition ¶ 11).

       The Government point out that the Tribe was aware that it had lost beneficial
interest in the Public Domain Lands. Id. To support this claim, the Government referred
to the Secretary of Interior’s 1935 letter to the Chairman of the Indian Business
Committee, Uintah and Ouray Indian Agency, which stated that:

              As to the lands which originally comprised the former
              Uncompahgre Reservation, set apart by Executive Order of
              January 5, 1882, after allotments had been made to a number
              of individual members of this band, the remainder of the
              reservation was restored to the public domain under the Act
              of June 7, 1897 (30 Stat. 87). The lands so restored are not
              recognized as being of the class intended for restoration to

                                             29
                  tribal ownership under section 3 of the Act of June 18, 1934,
                  mentioned above.

     Mot. Dismiss Ex. 2 at 2.

            The Tribe acknowledges that the 1965 Settlement Agreement settled claims
     regarding the small portion of surplus reservation lands the United States disposed-of to
     non-Indians between 1897 and 1946 (i.e., 400,000 acres out of the approximately
     1,900,000 acres within the Uncompahgre Reservation). Plaintiff maintains, however, that
     the Agreement expressly excluded claims related to those lands precisely because it
     received compensation for them. “[The] Indian Claims Commission did not provide
     compensation for the larger part of the Uncompahgre that the United States had not taken
     and could not take without congressional approval.” Pl.’s Surreply at 6–7 (stating that
     claims “regarding payment for surplus lands disposed of after 1946 were not settled by
     the 1965 Settlement Agreement).

            The Tribe devotes much of its brief to arguing that the 1951 Petition was limited
     to the 400,000 acres and that the Government seeks to interpret a taking claim out of the
     petition’s non-takings claims (i.e., the Government failed to provide an adequate
     reservation or maintain the reservation). Pl.’s Surreply at 6–7 (“[T]he Tribe’s claim that
     the United States failed to maintain the Uncompahgre Reservation ‘as a reservation for
     said Uncompahgre Utes,’ is also not an oblique way of stating a takings claim for the
     other 1,500,000 acres. It is at most addresses the fact that the United States opened the
     Reservation, allowing non-Indians to enter and settle on land within the reservation.”).14

            On the issue of whether the 1965 Settlement Agreement covered the entire
     reservation or part of it, the Government states that:

                  Indeed, pursuant to the 1965 Settlement Agreement, the Tribe
                  has already been compensated for those portions of the
                  original 1882 Uncompahgre Reservation area (including
                  resources) allegedly taken by the United States following the
                  opening of the Public Domain Lands in 1897 to non-Indian
                  settlers.



14
     The 1965 Settlement Agreement states that, in its substance, the Tribe’s claim is that
     defendant failed to provide the Uncompahgre Band with a reservation in Colorado or in
     Utah. Mot. Dismiss Ex. 5 at 1.
                                              30
Mot. Dismiss at 25 (emphasis added). Defendant’s statement reveals that it understood
that the 1965 Settlement Agreement simply covered a portion of the original reservation,
not the entire reservation. The language of the 1965 Settlement, whereby the Tribe was
waiving all claims it had asserted or “could have asserted,” confirms it waived any pre-
1946 claim it might have had. It remains to be established, however, whether and to what
extent, if any, the 1948 Act effectuated a taking. To the extent that the Tribe raises claims
based on lands disposed of after 1946, those claims were not waived in the Settlement.

                          ii.   2012 Settlement Agreement

       The Government also contends that the Tribe waived its taking claims in the 2012
Settlement Agreement. Pursuant to the 2012 Settlement Agreement, the Tribe waived
inter alia all claims, regardless of legal theory, that related to the Government’s
management of the trust funds or non-monetary trust assets or resources. Mot. Dismiss
Ex. 9 at 3. It emphasizes that the 2012 Settlement Agreement covered claims that it
“improperly or inappropriately transferred, sold, encumbered, allotted, managed, or used
[the Tribe]’s non-monetary trust assets or resources.” Ex. 9 at 3. It argues that the alleged
harm from the Tribe’s taking claim fall within this broad waiver. The claims occurred in
1897, when the United States opened the Public Domain Lands to non-Indian settlement,
or 1948, when the United States decided to maintain the public status of these lands.

       Defendant argues that the Settlement waived claims (a) based on violations
occurring before its execution (March 8, 2012) and (b) that relate to the Government’s
management or accounting of trust funds or non-monetary trust assets or resources:

       The Tribe maintains that neither the 1897 nor the 1948 acts served to take the
surplus reservation lands from the Tribe. The Tribe points to Ute III, where the Tenth
Circuit Court of Appeals found that the 1894 and 1897 acts contained “no explicit
language of cession, termination, or any other reference to ‘the present and total
surrender of all tribal interests,’” to the Uncompahgre Band’s reservation lands. Pl.’s
Opp’n at 16 (quoting Ute III, 773 F.2d at 1092) (citation omitted). The Tribe argues
instead that the 1897 Act served to transform the unallotted reservation lands to surplus
lands, a type of Indian lands that the United States holds while it disposes of the land for
the economic benefit of a tribe. Id. (citing Solem v. Bartlett, 465 U.S. 463, 468 (1984)).

       The Tribe contends that the 1948 Act did not create a taking. It explains that under
the Act, Congress ordered the revocation of the 1933 order temporarily withdrawing the
surplus reservation lands for a grazing reserve managed by the United States Grazing
Service and Indian Affairs. Part of the land that had been within this reserve was placed
                                             31
     into Tribal trust status. The Bureau of Land Management (previously the U.S. Grazing
     Service), then took over sole management of the remaining lands. It argues that this
     managerial transfer of land did not and could not constitute a taking of the surplus
     reservation lands. Pl.’s Opp’n at 17 (“Nothing in this intradepartmental transfer severed
     the Tribe’s remaining interest in the surplus lands. Notably, Defendant does not provide
     any support for how such a transfer could.”).

             The Tribe contends that regardless of how the status of the land is characterized,
     its suit is about money. It acknowledges that, pursuant to the 2012 Settlement Agreement,
     the United States paid the Tribe for some past violations. It argues, however, that the
     United States has an ongoing duty to comply with federal law. It contends that this duty
     requires it to pay the “Tribe for sales of minerals and other receipts for use of the land to
     which the Tribe had compensable title remains ongoing until the fee for that land is sold
     or until the Tribe’s compensable title is bought out by the United States.” Id. at 17–18.15

             The language of the Settlement is framed broadly; however, its waiver relates “to
     the Government’s management of the trust funds or non-monetary trust assets or
     resources.” Ex. 9 at 3 (emphasis added). Although the Tribe has framed part of its claims
     in terms of trust assets or non-monetary trust assets, it argued that the claims also are
     premised on recognized title. These claims would be separate and independent of trust
     status. Because the scope of the 2012 Settlement is confined to trust funds or non-

15
     The Tribe asserts, moreover that:

                   The United States, in its current motion, has not asserted and
                   has not provided any basis upon which this Court could
                   conclude, that if the Tribe’s claims in this case are true, the
                   money the United States has been pocketing should have been
                   placed in any of those specific accounts that were at issue in
                   the prior suit. For example, the United States has been
                   receiving money from sales of oil from the disputed land, and
                   apparently has been pocketing that money. But the United
                   States does not claim in its current motion that any of the
                   accounts at issue in the prior suit were the accounts into
                   which the United States would deposit funds from the sale of
                   land and resources within the Uncompahgre Reservation.

     Pl.’s Opp’n at 19 (contending that the settlement was related to mismanagement of
     specific federal accounts held in trust for the Tribe, which were listed with specificity in
     attachments to that settlement).
                                                   32
monetary trust assets, the Tribe’s claim that a taking of non-trust property has occurred
arguably is outside the scope of the 2012 Settlement. We find that the 2012 Settlement
does not bar the Tribe’s claimed taking.

                     B. Statute of Limitations: § 2501 and the ICCA

       The Government contends that the Tribe’s taking claims are barred under § 2501
and the ICCA because they “likely accrued in 1897 or 1948, and certainly no later than
1986.” Mot. Dismiss at 26. Defendant maintains that the Tribe’s taking claim was not
brought within six years from the date it learned the Public Domain Lands were not being
held for its benefit. Moreover, since the 1897 Act, when the original 1882 Uncompaghre
Reservation was first opened, several events show that the Tribe was or should have been
aware of the alleged taking. Id. at 27–28 (“More than that, the Tribe has manifested its
knowledge that the Public Domain Lands are not held in trust through its own affirmative
actions (i.e. the Tribe’s 1934 and 1938 petitions for restoration, the 1951 Petition, and the
1965 Settlement Agreement).”).

       Section 2501 states that a claim must be filed within six years after such claim first
accrues. A plaintiff’s claims accrue “when all the events which fix the government’s
alleged liability have occurred and the plaintiff was or should have been aware of their
existence.” San Carlos Apache Tribe v. United States, 639 F.3d 1346, 1350 (Fed. Cir.
2011) (citation omitted). Similarly, under the ICCA, pre-1946 claims against the United
States not brought before the Indian Claims Commission by 1951 were barred. Sioux
Tribe v. United States, 500 F.2d 458, 489 (Ct. Cl. 1974) (citing ICCA, 60 Stat. at 1052).

       Based on the historical background and arguments filed by the parties, it is unclear
that the 1897 and the 1948 acts effectuated a taking. Given this uncertainty, we cannot
confirm when the alleged taking accrued and therefore whether it is barred by § 2501.
Indeed, the Tribe alleged that the Government conducted an oil and gas lease sale in
2017. If the 1897 Act did not result in a taking, those are not claims that the Tribe could
have asserted under the ICCA. See Pueblo of San Ildefonso, 206 Ct. Cl. at 656 (stating
that the date of a taking “depends upon the particular facts, circumstances and history of
each case”). We must rule that the Government’s statute of limitations claims be denied
at present.

                                     CONCLUSION

       The Government’s motion to dismiss is GRANTED IN PART and DENIED IN
PART. The ruling denying the motion to dismiss rests on the contested premise that the
Tribe holds “recognized title to the Uncompaghre Reservation.” The Government has not
                                           33
     yet expressly challenged this premise, however.16 An opportunity to rule on the
     soundness of this premise would facilitate resolution of this case.

            The Government’s motion to dismiss the Tribe’s trust claim (Count 1) and
     violation of the 1880, 1894, and 1897 acts claim (Count 2) is GRANTED. Its summary
     judgment motion to dismiss Count 1 and Count 2, pursuant to the 2012 Settlement
     Agreement is therefore DENIED as moot.

            The Government’s motion to dismiss the Tribe’s taking claim (Count 3), pursuant
     to § 2501 and the ICCA, is DENIED, as it is unclear when the alleged taking occurred.
     Its summary judgment motion to dismiss the Tribe’s taking claim, pursuant to the 1965
     and 2012 settlement agreements, is DENIED. Judgment on plaintiff’s accounting claims
     (Count 4 & 5) is RESERVED.17


            IT IS SO ORDERED.


                                                s/Robert H. Hodges, Jr.
                                                Robert H. Hodges, Jr.
                                                Senior Judge




16
     In the Tribe’s District of Columbia proceedings, the Tribe “seeks to quiet title to the lands
     within the exterior boundaries of the Uncompahgre Reservation that the United States
     currently holds title to but does not recognize as land held in trust for the benefit of the
     Tribe.” Mot. Dismiss Ex. 1 at 28, 29 (contending that “there is no applicable statute of
     limitations or the Tribe’s claim is brought within the applicable statute of limitations for a
     quiet title claim”).
17
     This court lacks jurisdiction to provide declaratory and injunctive relief, but we may
     order an accounting in aid of judgment if the Tribe establishes a taking (Count 3). See
     James v. Caldera, 159 F.3d 573, 580 (Fed. Cir. 1998) (explaining that “the Court of
     Federal Claims has no power to grant affirmative non-monetary relief unless it is tied and
     subordinate to a money judgment” (internal quotation marks omitted)).
                                                  34